DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ANNIE MANTZ,
                                Appellant,

                                    v.

                   LAUREL PARK HOLDINGS, LLC,
                            Appellee.

                              No. 4D21-3405

                              [July 14, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Debra Moses Stephens, Judge; L.T. Case No.
502021CC008564XXXNB.

  Annie Mantz, North Palm Beach, pro se.

  Cristopher S. Rapp of Rosenbaum PLLC, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and KUNTZ, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.